                                                                                    FiUED
                                                                                 »N CLERK'S OrFICE
                                                                            US DISTRICT COURT E.D.N.Y.


 UNITED STATES DISTRICT COURT                                              * AUG l3 2019 ^
 EASTERN DISTRICT OF NEW YORK
                                                          X                 BROOKLYN OFFICE
 BEN-SIYON ISH YERUSHALAYIM,et al..

                                     Plaintiffs,              NOT FOR PUBLICATION

                       - against-                             MEMORANDUM
                                                              DECISION & ORDER
 DR. MORDECHAI LIECTHUNG,et al.
                                                              I9-CV-4I0I (AMD)(LB)
                                     Defendants.
                                                          X
 ANN M.DONNELLY,United States District Judge:

         On June 28,2019,^ the pro se plaintiff, Ben-Siyon Ish Yerushalayim, commenced this

 action alleging violations of the Federal Trade Commission Act, 15 U.S.C. § 45, Fourth

 Amendment unreasonable seizure under 42 U.S.C. § 1983, as well as state law claims for assault,

 battery, and breach offiduciary duty. The Court grants the plaintiffs request to proceed in

forma pauperis. For the reasons that follow, the plaintiffs claims are dismissed, except for his

 Fourth Amendment claims against Police Officers "A" and "B" and EMS technicians Timur

Chemichkin and Vincent Mazzarella.


                                           BACKGROUND


        The plaintiffs lawsuit is premised on his attempt to seek dental treatment from Dr. Tal J.

Lebel and from a police interaction at the dental clinic. (ECF No. 2^ 12.) He alleges that he and

his co-plaintiffs, Raizel Brasch-Yeruschalayim and Abraham Hayyim David Brasch-

Yeruschlayim, were long-time patients of Dr. Lebel's Brooklyn dental practice.^ (Id T| 5.)

However, when Dr. Lebel sold his practice to Dr. Mordechai Liechtung under a contract that the

plaintiff describes as "legally dubious"(Id. If 8), the relationship began to deteriorate.



'The case, originally commenced In the United States District Court for the Southern District of New
York, was transferred to this Court on July 16, 2019. (ECF No.4.)
^ The plaintiff alleges that the Brooklyn dental practice was named "Dental Land" at the time of the
events alleged in the complaint, but has since been renamed to Avenue U Dental Arts. (Id ^ 6.)
        For example, Dr. Lebel began splitting his time between his old office in Brooklyn and a

new office in New Jersey, and the plaintiffs were unable to obtain prompt treatment, in breach of

the doctor's fiduciary duty. {Id.    6, 8, 9.) The doctors delayed dental care until they obtained

pre-payment, which the plaintiff claims is a violation ofthe Federal Trade Commission Act, 15

U.S.C. § 45. {Id.   16.) When the plaintiff did get treatment. Dr. Liechtung and his staff

subjected him to "useless and uncalled for x-rays[,]" which the plaintiff characterizes as assault

and battery. {Id.    26, 29.)

        The plaintiff also alleges that on June 28,2017, while Dr. Lebel was examining him, an

office site-manager brought two police officers to the treatment room. {Id.       50, 57.) The

police officers accused the plaintiff of trespassing {Id. 61), and the plaintiff agreed to leave the

office if he could speak to Dr. Lebel later that day. {Id. H 66.) When the plaintiff returned with

his son about an hour later {Id. ^ 67), the two police officers also returned with an ambulance.

{Id. H 68,69.) The police officers told the plaintiff that he needed to go to the hospital. {Id. K

69.) The plaintifffollowed the officers' direction, and two EMS technicians, Timur Chemichkin

and Vincent Mazzarella, transported the plaintiff to Maimonides Medical Center. {Id. H 69.) The

plaintiff was permitted to leave the hospital as soon as he arrived, and before he was signed in

for evaluation. {Id. H 74.) The plaintiff alleges that neither the police nor the EMS technicians

followed "any legitimate protocol" and failed to "make an independent assessment of the

plaintiffs psychiatric state. {Id. ^73.)

                                      LEGAL STANDARD


        Because the plaintiff is proceeding pro se, the complaint is held to less stringent

standards than pleadings drafted by attorneys. Erickson v. Pardus, 551 U.S. 89,94(2007);

Hughes V. Rowe,449 U.S. 5,9(1980); Sealed Plaintiffv. Sealed Defendant #1,537 F.3d 185,
191-93(2d Cir. 2008). I read the plaintiffs pro se complaint liberally and interpret it to raise the

strongest arguments it suggests. Burgos v. Hopkins, 14 F.3d 787, 790(2d Cir. 1994). A

complaint must plead sufficient facts to "state a claim to relief that is plausible on its face." Bell

Atl Corp. V. Twombly,550 U.S. 544,570(2007). I must assume the truth of"all well-pleaded,

nonconclusory factual allegations" in the complaint at the pleadings stage. Kiobel v. Royal

Dutch Petroleum Co.,621 F.3d 111, 123(2d Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. 662

(2009)).

       Nonetheless, under 28 U.S.C. § 1915(e)(2)(B), I must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

An action is "frivolous" when either:(1)"the 'factual contentions are clearly baseless,' such as

when allegations are the product of delusion or fantasy;" or(2)"the claim is 'based on an

indisputably meritless legal theory.'" Livingston v. Adirondack Beverage Co., 141 F.3d 434,437

(2d Cir. 1998)(intemal citation omitted).

                                           DISCUSSION


       Liberally construing the complaint, the plaintiff alleges violations ofthe Federal Trade

Commission Act, 15 U.S.C. § 45, Fourth Amendment unreasonable seizure under 42 U.S.C. §

1983, as well as state law claims for assault, battery, and breach offiduciary duty.

I.     Proposed Class Action

       As an initial matter, the plaintiff, who is not an attomey, cannot bring a class action or

represent other individual plaintiffs. Although parties have a statutory right to "plead and

conduct their own cases," 28 U.S.C. §1654, unlicensed laypersons may not "represent anyone

else other than themselves." Lattanzio v. COMTA,481 F.3d 137, 139(2d Cir. 2007)(intemal
quotation marks omitted); see also Guest v. Hansen,603 F.3d 15, 20(2d Cir. 2010)("A person

who has not been admitted to the practice of law may not represent anybody other than

himself."). The complaint names three plaintiffs -Ben-Siyon Ish Yerushalayim, Raizel Brasch-

Yerushalayim, and Abraham Hayyim David Brasch-Yerushalayim - as well as "(potentially) all

similarly situated patients." (ECF No. 2 at 1.) However,the complaint and the informa

pauperis application are signed only by Ben-Siyon Ish Yerushalayim. Ben-Siyon Ish

Yerushalayim cannot represent anyone other than himself. Accordingly, I will review this action

with Ben-Siyon Ish Yerushalayim as the sole plaintiff.

11.     The City and EMS Defendants

        The plaintiffs Fourth Amendment claims against Mayor Bill de Blasio and New York

City Commissioner of Emergency Management Joseph Esposito are dismissed for failure to state

a claim; the plaintiffs Fourth Amendment claims against EMS technicians Timur Chemichkin

and Vincent Mazzarella, and Police Officers"A" and "B" may proceed at this time.

        Section 1983 "is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes." Ostroski v. Town ofSouthhold,443 F. Supp. 2d 325,335(E.D.N.Y.

2006)(citing Baker v. McCollan, 443 U.S. 137, 145 n.3 (1979)). The challenged conduct must

(a) be attributable at least in part to action under the color of state law, and(b)deprive the

plaintiff of a right guaranteed under the Constitution ofthe United States. Id. (citing Snider v.

Dylag, 188 F.3d 51,53(2d Cir. 1999)). A defendant's personal involvement in the alleged

constitutional deprivation is a prerequisite to an award of damages under Section 1983. See

Faridv. Ellen, 593 F.3d 233,249(2d Cir. 2010)(citing Farrell v. Burke,449 F.3d 470,484(2d
Cir. 2006)). The statute does not provide for respondent superior liability. See Iqbal, 556 U.S.

at 676.


          The plaintiffs complaint names Mayor Bill de Blasio and New York City Commissioner

of Emergency Management Joseph Esposito as defendants, but contains no allegations that

indicate their direct involvement with, knowledge of, or responsibility for the alleged deprivation

ofthe plaintiffs civil rights. See Blackson v. City ofNew York^ No. 14 Civ. 452,2014 WL

6772256, at *2(S.D.N.Y. Dec. 2, 2014)(dismissing claims where the plaintiff made "no specific

allegations" about the defendants' conduct apart from naming them as defendants); see also

Johnson v. Barney, 360 F. App'x 199,201 (2d Cir. 2010)(summary order)(Section 1983

complaint that does not allege a defendant's personal involvement fails as a matter oflaw).

Thus, the plaintiffs claims against Mayor de Blasio and Commissioner Esposito are dismissed.

          The plaintiff also names two unidentified police officers and two EMT technicians,

 Timur Chemichkin and Vincent Mazzarella, as defendants. (ECF No.2               Ic-lh.) He alleges

 that on June 28,2017,the officers called an ambulance to remove the plaintifffrom the dental

 clinic. (Id. T|1| 68-69.) The EMS technicians transported the plaintiff to the hospital. (Id. 69-

 71.) The plaintiff alleges that neither the police nor the EMS technicians followed "any

 legitimate protocol" and failed to "make an independent assessment of the plaintiffs

 psychiatric state before transporting him to a hospital, thus violating his civil rights. (Id. H 73.)

 The plaintiff was permitted to leave the hospital as soon as he arrived, before he signed in, and

 without evaluation. (Id. ^ 74.)

          The Court will permit the plaintiffs claims against the two police officers and the EMS

 technicians to proceed at this time. Since the police officers' identities currently are unknown.

 Corporation Counsel ofthe City ofNew York is directed to ascertain the officers' full names
   and addresses and provide the information to the plaintiff so that the officers may be properly

   served.^ See Valentin v. Dinkins, 121 F.3d 72,75(2d Cir. 1997)(directing trial court to,

   among other things, enlist the City's assistance in clarifying a plaintiffs complaint).

III.     The Dental Defendants


         The Court lacks subject matter jurisdiction over the plaintiffs claims against Dr.

 Liechtung, Avenue U Dental Arts, Inc., Attorney John Joe A,"Milana,""Bridget," Dr. Lebel,

 Attorney John Doe B,and Dr. Lichetung's unidentified associates. A federal court has subject

 matter jurisdiction only ifthe action presents a federal question pursuant to 28 U.S.C. § 1331, or

 if there is diversity jurisdiction -claims "between parties of diverse citizenship that exceed[]the

 required jurisdictional amount,currently $75,000"- pursuant to 28 U.S.C. § 1332. Arbaugh v. Y

 & H Corp.^ 546 U.S. 500,513 (2006). "The party invoking federal jurisdiction bears the burden

 of establishing that jurisdiction exists." Conyers v. Rossides, 558 F.3d 137,143(2d Cir. 2009)

 (quoting Sharkey v. Quarantillo, 541 F.3d 75,82(2d Cir. 2008))(internal quotation marks

 omitted).

         The plaintiffs federal cause of action for violation ofthe Federal Trade Commission Act

 is dismissed for failure to state a claim. The FTC Act does not provide a private right of action.

 See 15 U.S.C. § 45(a)(2)("The Commission is hereby empowered and directed to prevent

 persons, partnerships, or corporations ... from using... unfair or deceptive acts or practices in

 or affecting commerce."); Naylor v. Case & McGrath, Inc., 585 F.2d 557,561 (2d Cir. 1978)

 ("[I]t is clear that no private right of action arises under that Act," referring to the FTC Act, 15

 U.S.C. § 45(a)(1)); AlfredDunhill Ltd. v. Interstate Cigar Co., 499 F.2d 232,237(2d Cir. 1974)




 ^ This order merely provides a means by which the plaintiff may name and properly serve the defendant
 police officers; it does not require that Corporation Counsel defend or indemnify these individuals at this
 time.
("[T]he provisions ofthe Federal Trade Commission Act may be enforced only by the Federal

Trade Commission. Nowhere does the Act bestow upon either competitors or consumers

standing to enforce its provisions."); Oliver v. U.S. Bancorp, No. 14-CV-8948, 2015 WL

4111908,at *6(S.D.N.Y. July 8, 2015)("Notwithstanding plaintiffs' conclusory reference to the

FTC Act, it is well settled that there is no private right of action under the statute.")(citing Alfred

Dunhill Ltd., 499 F.2d at 237). Thus,the plaintiffs claims for violations ofthe FTC Act are

dismissed for failure to state a claim.

        The Court does not have diversity jurisdiction and declines to exercise supplemental

jurisdiction over the plaintiffs remaining state law claims for assault, battery, and breach of

fiduciary duty against the dental defendants. The plaintiff provides a New York address for Dr.

Liechtung and his staff. (ECF No.2f la.) Since the plaintiff is a citizen ofNew York (Id. ^ 1),

the parties lack complete diversity with the defendants. See Pa. Pub. Sch. Emps.'Ret. Sys. v.

Morgan Stanley & Co.., 772 F.3d 111, 117-18(2d Cir. 2014)("Subject matter jurisdiction is

based on 28 U.S.C. § 1332, which requires 'complete diversity,' i.e., all plaintiffs must be

citizens of states diverse from those of all defendants."). Additionally, the plaintiffs claims

against the dental defendants -for inappropriate x-rays and breach offiduciary duty -are

completely severable from the police officers' and EMS technicians' alleged unconstitutional

seizure. See Shahriar v. Smith & Wollensky Rest. Grp, Inc. 659 F.3d 243,245(2d Cir. 2011)

(citations omitted)(Supplemental jurisdiction over state law claims is permitted when the claims

"derive from a common nucleus of operative fact."); see also O'Diah v. New York City, No. 02-

CIV-274,2002 WL 1941179, at *15(S.D.N.Y. Aug. 21,2002)("[A] district court is not required

to retain jurisdiction over remaining state law claims"). Thus,the plaintiffs remaining state law

claims are dismissed without prejudice.
                                          CONCLUSION

        For the reasons explained above, the complaint, filed informa pauperis, is dismissed
against all the defendants except the two unidentified police officers and EMS technicians Timur

Chemichkin and Vincent Mazzarella. Fed. R. Civ. P. 12(b)(1); 28 U.S.C. § 1915(e)(2)(B). All
further proceedings are stayed for 45 days to allow Corporation Counsel to provide the
information necessary to serve the police officers. The Clerk of Court is respectfully directed to
send a copy of this order and the plaintiffs complaint to Corporation Counsel ofthe City of New
York, Special Federal Litigation Division. The case is referred to Magistrate Judge Lois Bloom
for pretrial supervision.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for the purpose ofan appeal.
Coppedge v. United States, 369 U.S. 438,444-45 (1962).



SO ORDERED.

                                                      s/Ann M. Donnelly
                                                    Anif'M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
       August 13, 2019
